[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS

                    FOR THE FIRST CIRCUIT

                                         

No. 92-1823 

                      RICHARD A. STREET,

                    Plaintiff, Appellant,

                              v.

     GEORGE A. VOSE, COMMISSIONER OF CORRECTION, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]
                                                      

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.
                                     

                                         

R. A. Street on brief pro se.
            
Nancy  Ankers  White,  Special  Assistant  Attorney  General,  and
                    
Michael H.  Cohen,  Counsel, Department  of Correction,  on brief  for
             
appellees.

                                         

                         May 12, 1993
                                         

          Per Curiam.   In  a prior appeal  in this  case, we
                    

vacated  the dismissal of appellant's complaint under Fed. R.

Civ. P. 12(b)(6) because it had entered without providing the

plaintiff with notice and an  opportunity to oppose or amend.

Street  v. Vose,  No. 90-1415,  slip  op. (1st  Cir. Mar.  6,
               

1991).  This  appeal challenges the entry of summary judgment

in favor of the defendants.  We affirm.

                              I
                               

          The appellant, a Massachusetts inmate, sued various

correction  officials and  officers under  42  U.S.C.    1983

alleging that he was denied constitutionally adequate  access

to the courts  while confined in the segregation  unit of the

Massachusetts  Correctional  Institution  at  Cedar  Junction

(MCI-CJ).1   After remand,  the defendants moved  to dismiss,

or,  in the alternative,  for summary judgment.   Appellant's

opposition,  like  the defendants'  motion, was  supported by

documentary evidence, and the district court properly treated

the motion as one for summary judgment.

          Plaintiff's  chief   contention  is  that   he  was

repeatedly denied  access to  the separate satellite  library

provided  for segregated inmates, and access to other library

                    

1.  The appellant was  housed in this unit  for approximately
six  months   on  "awaiting   action"  status   before  being
officially   classified  to   the  unit  in   December  1989.
Plaintiff's allegations cover the entire period, and although
both parties make much of the import of these distinctions in
status, for purposes  of this discussion, we do  not find the
differences of any material relevance.

                             -2-

materials from the prison's main library, in violation of the

First and  Fourteenth Amendments  as well as  the terms  of a

Stipulation  of  Dismissal  (Stipulation)  in  another  case,

Cepulonis v.  Fair, No. 78-3233-Z  (D. Mass. Jun.  24, 1987).
                  

The  Stipulation set  forth, inter alia,  detailed procedures
                                       

regarding segregated  inmates' use  of the satellite  library

and  legal materials at  MCI-CJ.2   On appeal,  appellant has

not pursued any  argument with respect to his  third cause of

action, which appears to assert state-created rights arguably

inherent in the Stipulation, and, accordingly, that issue has

been waived.

                    

2.  As to specific  claims that fall within the  scope of the
Stipulation, Street alleges that: between December 1988, when
he was formally classified to the segregation unit, and March
1990, he filed 51 requests  to use the satellite law library,
but was given  timely access only 10 times  and otherwise had
to wait up to two weeks before being given access; routinely,
no  justification or reason was given as to why timely access
could not be provided; requests were not collected daily,  as
required;  some   written  requests   were  refused  or   not
processed;   volumes and  equipment in  the library  were not
maintained,  and   the  library   facility  and   hours  were
insufficient  partly  because  other  inmates  who  were  not
classified  to the segregation  unit, but were  housed there,
were  allowed  to   use  the  satellite  law   library,  thus
effectively  denying access to  those for whom  the satellite
library was  intended.   Street  also  contends that  of  ten
requests for materials from the main library, three were  not
processed, and, as to the  rest, only a small portion  of the
requested materials were received.  Of two requests for legal
assistance, one was granted  late, and the other  was denied.
Finally,  copying requests  were denied, and  necessary books
were   unavailable.    There  are  other  claims  beyond  the
Stipulation:  that his  legal  papers  were  "ransacked"  and
stolen, and that favored inmates  are allowed frequent use of
the satellite library. 

                             -3-

                              II
                                

          As  we  observed   in  our  prior  ruling,   it  is

undisputed  that   inmates  seeking   release  or   otherwise

contesting the  constitutionality of the  conditions of their

confinement possess a right of access to the courts, that is,

the right to  "adequate law libraries or  adequate assistance

from persons  trained in the law."  Bounds v. Smith, 430 U.S.
                                                   

817, 821, 827-28 (1977) (upholding state access-to-the-courts

plan  under which,  inter  alia,  inmates  not  facing  court
                               

deadlines might  have a  month's wait for  a library  visit).

However, such  access is subject  to reasonable restrictions:

meaningful access  means no  more  than that  the state  must

assure an indigent inmate "an adequate opportunity to present

his claims fairly."  Id. at 823 (quoting Ross v. Moffitt, 417
                                                        

U.S. 600, 615-16 (1974)).  The relevant inquiry is whether an

inmate has been  afforded "a reasonably adequate  opportunity

to  present claimed violations  of fundamental rights  to the

courts."  Id. at 825 (emphasis added).  
             

          Moreover, virtually all circuit courts have read an

injury  element into less than total access-denial claims and

required prisoners to  shoulder an initial burden  of showing

that  the deprivation caused  some quantum of  prejudice with

respect to pending or contemplated litigation.  See Strickler
                                                             

v. Waters,     F.2d    ,     &  n.10, 1993 WL 86457, *4, *11,
         

No. 92-6147 (4th Cir. Mar.  26, 1993) (collecting cases).  We

                             -4-

held  as much in  Sowell v. Vose,  941 F.2d 32,  35 (1st Cir.
                                

1991): Where a  prisoner has not been  denied complete access

to legal  materials, but  alleges only  restrictions on  such

access,  "actual injury  [is]  a prerequisite  to  recovery."

Thus,  unless the deprivation clearly amounts to an absolute,

inherently prejudicial restriction on access (clearly not the

case here), in order to defeat a motion for summary judgment,

"actual injury", i.e., an adverse effect on litigation caused

by the challenged conduct must be sufficiently alleged by the

plaintiff.  See  id. at 34-35; see also Shango v. Jurich, 965
                                                        

F.2d 289,  292 (7th Cir.  1992); Crawford-El v.  Britton, 951
                                                        

F.2d 1314, 1321 (D.C. Cir. 1991), cert. denied, 113 S. Ct. 62
                                              

(1992).  To that end,  an affidavit opposing summary judgment

must demonstrate with specifics, and not speculation, how the

challenged conduct caused  legal harm.   Sowell, 941 F.2d  at
                                               

35-36.

                             III
                                

          Sowell was decided  after our prior ruling  in this
                

case and  before  defendants'  summary  judgment  motion  was

filed.     In  its   accompanying  memoranda,  however,   the

defendants  pointed  out,  citing  Sowell,  that  plaintiff's
                                         

complaint  had failed  to allege  that any  of the  purported

restrictions  had prejudiced  him in  his  ability to  pursue

this, or any other, lawsuit.  The motion was supported by the

affidavit of  MCI-CJ Superintendent Duval  who attested that,

                             -5-

since being  housed in  the segregation  unit, the  plaintiff

"has used, and continues to  use the satellite law library." 

          Plaintiff's  memorandum in  opposition stated  that

his failure to allege actual prejudice was due to his lack of

legal training and the defendants' restriction on access.  He

contended that prejudice was demonstrated by the dismissal of

another  named  action  in February  1990.3    Alternatively,

plaintiff  argued  that  he  did  not  need  to  show  actual

prejudice  because   the  Cepulonis   Stipulation  controlled
                                   

access-denial claims  by segregation unit  inmates at  MCI-CJ

and  expressly  reserved to  inmates  the right  to  bring an

action for damages.   Supporting plaintiff's memorandum  were

the Stipulation and the affidavits of the plaintiff and seven

other segregation  unit inmates each attesting,  in identical

fashion, to numerous violations of the Stipulation.4

          These  profferings   by  the   plaintiff  fail   to

demonstrate a genuine issue as to  actual injury.  Appellant,

who is  an experienced pro  se litigator, does not  claim any
                              

                    

3.  However, when the  opposition was  filed, plaintiff  knew
that that dismissal had been  vacated and the case  remanded.
Street v. Maloney,  No. 90-1280, slip op. (1st  Cir. Dec. 29,
                 
1990). 

4.  Included  were: routine delays  of 4-8 days  in receiving
access  to the satellite library; missing  books and torn and
missing pages in  many volumes;  out-of-date supplements  and
pocket parts; delays of several weeks in receiving books from
the  main library; typewriter  and copier  frequently broken;
lack of paper and other supplies.

                             -6-

delay or interruption  in this or any other  pending case; he

cites no court-imposed deadlines that  he has missed, or that

he has been unable  to pursue any legal claim as  a result of

any of  the alleged  deprivations.  See  Shango, 965  F.2d at
                                               

293.   At  most, he  has  described some  delay in  receiving

access  to library materials.  Such temporary restrictions on

access, bereft  of indications of adverse  legal consequence,

do not implicate a Bounds right.  Chandler v. Baird, 926 F.2d
                                                   

1057,   1063  (11th  Cir.  1991).    Further,  appellant  has

presented  well-drafted pleadings to  this court, as  well as

the  district court, demonstrating  that he has  retained the

ability to "participate  meaningfully in the  legal process."

Sowell, 941 F.2d at 35.  While it is true that  the plaintiff
      

did point to one adverse  judgment, it was later vacated, see
                                                             

ante  n.3, and we can find nothing in the record indicating a
    

prejudicial "causal relationship"  between that dismissal, or

any  of the  alleged deprivations,  for that matter,  and the

conduct of the  defendants.  Id.;  see also Crawford-El,  951
                                                       

F.2d at 1321; Chandler, 926 F.2d at 1062.5 
                      

                              IV
                                

          The  Stipulation  itself,  however,  does  not,  as

appellant  appears to contend, afford an independent basis of

                    

5.  Because  we decide that the plaintiff  has failed to meet
the initial burden to show prejudice, we need not address the
degree to which any restrictions on access to legal materials
are related to  legitimate penological interests.   Turner v.
                                                          
Safley, 482 U.S. 78, 89 (1987).
      

                             -7-

relief from asserted violations of the right of access to the

courts.  See  Green v. McKaskle, 788 F.2d  1116, 1122-23 (5th
                               

Cir. 1986).  The Cepulonis litigation that ultimately spawned
                          

the Stipulation at issue here was a class action initiated by

segregation  unit  inmates at  MCI-CJ  (then MCI-Walpole)  to

vindicate Bounds rights.  See  Cepulonis v. Fair, 732 F.2d 1,
                                                

2 (1st Cir. 1984).  And while the Stipulation states that its

procedures provide "adequate  access to the courts,"  we have

not  had  occasion  to  decide  whether   the  terms  of  the

Stipulation  are  constitutionally  required,  and  offer  no

opinion in that regard. Even  assuming that the provisions of

the Stipulation were  intended to meet  no more than  minimal

constitutional  requirements   regarding  segregated   inmate

access  to the  courts,  we  would still  find  the grant  of

summary  judgment  to  the defendants  proper:  The  evidence

offered by  the plaintiff  concerning any  violations of  the

Stipulation  suffers from the same infirmity described in our

discussion  above  -  -  -  the   failure  to  demonstrate  a

sufficient quantum of prejudice to permit the case to proceed

further.6

                    

6.  To the extent that the plaintiff simply seeks to  enforce
the  Stipulation, he  may not  do so  directly under    1983.
DeGidio v.  Pung, 920 F.2d  525, 534 (8th Cir.  1990); Green,
                                                            
788 F.2d  at 1123; cf. Welch  v. Spangler, 939 F.2d  570, 572
                                         
n.2  (8th Cir. 1991) (district court proceeding included both
   1983  and contempt  actions).    The  district court  that
approved   the  Cepulonis   Stipulation  inherently   retains
                         
jurisdiction to  enforce its  own consent  decree, see  In re
                                                             
Donald Pearson,     F.2d    ,      No. 92-2158, slip op. at 9
              

                             -8-

          Thus,  because  the  record  presents  no  material

factual  dispute  that  the appellant,  while  housed  in the

segregation unit  during the  times in  question, was  denied

meaningful access to  the courts, the defendants'  motion for

summary judgment was properly granted.

                              V
                               

          We also find no abuse  of discretion in the  denial

of the plaintiff's  motion for the district  judge's recusal.

Merely issuing unfavorable  rulings, Lisa v. Fournier  Marine
                                                             

Corp., 866 F.2d  530, 532 (1st Cir.), cert.  denied, 493 U.S.
                                                   

819 (1989), or taking other judicial action during the course

of  proceedings cannot form  the basis of  a disqualification

claim absent  a showing  of personal  bias, United  States v.
                                                          

Chantal, 902  F.2d 1018,  1022-23 & n.9  (1st Cir.  1990), an
       

assertion not made here.  Nor was district court's refusal to

grant a default  judgment in favor of the  plaintiff an abuse

of discretion.  See Gulley v. Orr, 905 F.2d  1383, 1386 (10th
                                 

Cir. 1990) (absent a showing  of prejudice, there is a strong

preference  for  a  disposition on  the  merits);  Richman v.
                                                          

General  Motors Corp.,  437 F.2d  196, 199  (1st Cir.  1977).
                     

Finally,  appellant complains that  he was excluded  from two

status  conferences.   While such  ex  parte proceedings  are
                                            

                    

(1st Cir. Mar. 16, 1993), and parties with standing to  do so
may  seek  compliance in  that  court.   See,  e.g., Consumer
                                                             
Advisory Bd. v. Glover,     F.2d     ,    , No. 92-1550, slip
                      
op. at 3-4 (1st Cir, Mar. 31, 1993).

                             -9-

disfavored, see Oses v. Massachusetts, 961 F.2d 985, 986 (1st
                                     

Cir.  1992); In re Donald Pearson,      F.2d    ,     No. 92-
                                 

2158, slip op. at  16 (1st Cir. Mar. 16, 1993),  the ex parte
                                                             

contacts here caused  no perceivable harm.  See  id. slip op.
                                                    

at 17; Grieco v. Meachum, 533 F.2d 713, 719 (1st Cir.), cert.
                                                             

denied, 429 U.S. 858 (1976).
      

          The judgment of the district court is affirmed.
                                                        

                             -10-